DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

Claims 1-20 were originally presented having a filing date of 31 August 2020.
This is the first Office action on the merits. Claims 1-20 are currently pending.
Information Disclosure Statement
The Information Disclosure Statement that was filed on 31 August 2020 is in compliance with 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.  An initialed copy of the Form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “non-relevant information” in claims 10 and 20 are relative terms which render the claim indefinite. The term “non-relevant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree of relevancy, and one of ordinary skill in the art would not be reasonable apprised of the scope of the invention. The specification is silent as to whether the determination of relevancy is due to the amount of data already stored, the time since the sensor data was collected, a requirement of testing at a research site, or some other qualification. For examination purposes the term “non-relevant information” has been construed to be any information determined unnecessary to store.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The Applicants are attempting to claim a computer readable medium (i.e. an article of manufacture) but have instead claimed program code (see at least MPEP 2163.03) claimed as a product without any structural recitations. 
Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without reciting significantly more.  The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (January 7, 2019).
Step One: 	Does the Claim Fall Within a Statutory Category?
	Yes. Claims 1-10 are directed to a method for autonomous vehicle test data distribution and analysis (process), claims 11-16 are directed to a non-transitory computer-readable medium (product of manufacture), and claims 17-20 are directed towards a system for autonomous vehicle test data distribution and analysis (machine). 
Step Two A, Prong One: Is a Judicial Exception Recited?
Yes.  Claims 1-20 are directed towards a judicial exception, specifically an abstract idea. 
Claim 1 recites “processing… the driving session data according to an analysis/processing task”.  Claims 11 and 17 recite similar limitations. This is an abstract idea, specifically, a mental process, because the claimed steps can be practically performed in the human mind without the use of a computer and/or other technological element or device. A human could analyze collected driving session data in their mind without the use of a computer.
Step Two A, Prong Two:  Is the Abstract Idea Integrated into a Practical Application?
	No.   There are no additional elements recited in the independent claim that integrates the exception into a practical application. 
Claim 1 has additional elements of “uploading driving session data” and “distributing the driving session data”, 
These additional elements amount to “mere data gathering” which has been found to be an insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)). 
The additional elements of “a computer”, “a drive site”, “a network attached storage”, “a cloud-based storage location”, “a work unit”, and “one research site” amount to mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, which does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)). 
Claims 11 and 17 recites similar limitations. Claim 11 additionally recites the additional element of “a processor” which amounts to mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, which does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)). 
Step Two B: Does the Claim Provide an Inventive Concept
No.  There are no additional elements recited in the independent claims that amount to significantly more than performing the abstract idea when considered separately and in combination. 
“Storing and receiving information in memory” and “receiving or transmitting data over a network” have been found to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II)). 
The steps of collecting and storing data are well-understood, routine, and conventional computing functions. A special purpose computer is not required to perform these steps. The generically recited computer elements of ““a computer”, “a drive site”, “a network attached storage”, “a cloud-based storage location”, “a work unit”, “one research site”, and “a processor” do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. Therefore, these additional elements recited at a high level fails to amount to significantly more than the judicial exception.   
Dependent Claims
As per claim 2, 4, 5, 9, 10, 12, 14, 15, 19, and 20, these claims recite additional elements of uploading, distributing, monitoring, deleting, filtering, and storing data. These additional elements recited at a high level fail to integrate the exception into a practical application nor do they amount to significantly more than the judicial exception. 
As per claims 3 and 13, these claims recite the additional elements of a test autonomous vehicle, removing a session data memory, and storing data. These additional elements recited at a high level fail to integrate the exception into a practical application nor do they amount to significantly more than the judicial exception. 
As per claims 6, 7, and 16, these claims merely describe the type of data received during a vehicle’s test run. There are no elements in these claims that integrate the exception into a practical application or amount to significantly more than the abstract idea. 
As per claims 8 and 18, these claims recite the additional element of performing machine learning. This additional element is well-understood, routine, and conventional and is not a meaningful limitation for transforming the abstract idea into a patent eligible application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 11, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al. (US 11375034 B2), hereinafter referred to as “Hayes”, in view of Walther et al. (US 2020/0250067 A1), hereinafter referred to as “Walther”.
Regarding claim 1, Hayes teaches A method for autonomous vehicle test data distribution and analysis, comprising: 
uploading driving session data from a computer of a drive site to a network attached storage of the drive site (see at least Hayes Fig. 7, column 14, lines 7-15 “FIG. 7 sets forth a flow chart illustrating an exemplary method for value-based data transmission in an autonomous vehicle that includes acquiring 602 sensor data 603 from a plurality of sensors; … and transmitting 608 based on the upload policy, one or more portions of the sensor data 603 to a server 227”); 
Hayes does not teach but Walther teaches uploading the driving session data from the network attached storage of the drive site to a cloud-based storage location (see at least Walther Fig. 8, [0093] “The example system 800 include the testing computing system 100 and the autonomous vehicle computing system 104 that can be communicatively coupled to one another over one or more network(s) 810”); 
distributing the driving session data from the cloud-based storage location and a work unit to at least one research site separate from the drive site (see at least Walther Fig. 8 “testing computing system 100”); 
and processing, by the at least one research site, the driving session data according to an analysis/processing task associated with the work unit (see at least Walther Fig. 8 “processors 802”, [0096] “For example, the memory 804 can store instructions 806 that when executed by the one or more processors 802 cause the one or more processors 802 (the testing computing system 100) to perform operations such as any of the operations and functions of the testing computing system 100, the operations and functions for autonomous vehicle testing (e.g., one or more portions of method 700)”).  
Hayes and Walther are considered analogous to the claimed invention because they are in the same field of vehicle testing (see MPEP 2141.05(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayes to include “uploading the driving session data from the network attached storage of the drive site to a cloud-based storage location; distributing the driving session data from the cloud-based storage location and a work unit to at least one research site separate from the drive site; and processing, by the at least one research site, the driving session data according to an analysis/processing task associated with the work unit” as disclosed in Walther. At the time the application was filed, one of ordinary skill in the art would have been motivated to incorporate Hayes’ collection of data using an autonomous vehicle and uploading of the data from an automation computing system to a server with Walther’s upload of the data and distribution of the data to a testing computer system for processing in order to test the capabilities of the autonomous vehicle (see Walther [0020] “To help improve system functionality and software capabilities, the autonomous vehicle computing system can be tested.”). 
Regarding claim 4, Hayes in view of Walther teach the method of claim 1. Hayes further teaches in which the uploading of the driving session data from the network attached storage comprises: monitoring, by a virtual machine of the drive site, a message queue associated with the network attached storage of the drive site; and uploading, by the virtual machine of the drive site in response to the message queue, the driving session data from the network attached storage of the drive site to the cloud-based storage location (see at least Hayes column 6, lines 11-18 “The data processing module 226 may then determine, based on the values for the sensor data, an upload policy. The upload policy defines one or more attributes for how sensor data will be transmitted to the server 227. For example, the upload policy may define an order for transmitting portions of sensor data, network connections to be used for transmitting sensor data, value or cost thresholds defining what portions of sensor data will be transmitted, etc.)”.  
Regarding claim 11, this claim is substantially similar to claim 1, and is, therefore, rejected in the same manner as has been set forth above in the rejection of claim 1. 
Regarding claim 14, this claim is substantially similar to claim 4, and is, therefore, rejected in the same manner as has been set forth above in the rejection of claim 4. 
Regarding claim 17, this claim is substantially similar to claim 1, and is, therefore, rejected in the same manner as has been set forth above in the rejection of claim 1.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes in view of Walther as applied to claims 1 and 11 above, and further in view of Kislovsky et al. (US 10884902 B2), hereinafter referred to as “Kislovsky”.
Regarding claim 2, Hayes in view of Walther teaches the method of claim 1 as shown above. Haves in view of Walther does not teach but Kislovsky teaches uploading the processed session data from the at least one research site to the cloud-based storage location; and distributing the processed session data from the cloud-based storage location to at least another research site (see at least Kislovsky Fig. 2, Fig. 3, column 9, lines 7-10 “FIG. 2 is a block diagram illustrating an example AV software management system utilized in connection with an AV fleet and an on-demand transportation management system.”, column 9, lines 14-18 “In various examples, the AV software management system 200 may be used to, for example, train a new risk regressor 230, train a new trip classifier 250, or verify a new software version 252 being run on SDAVs 281 of an AV fleet 285.”, column 12, lines 25-27 “The trip classifier 250 may then transmit the trip classification 254 to a matching engine 255 of the on-demand transport system 201.”, wherein the AV software management system 200 and the on-demand transport management system 300 are considered equivalent to two “research sites” which receive data from autonomous vehicles, one of which receives processed data from the other.)
Kislovsky is considered analogous to the claimed invention because they are in the same field of vehicle testing (see MPEP 2141.05(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayes in view of Walther to include “uploading the processed session data from the at least one research site to the cloud-based storage location; and distributing the processed session data from the cloud-based storage location to at least another research site” as disclosed in Kislovsky. At the time the application was filed, one of ordinary skill in the art would have been motivated to incorporate Hayes’ collection of data using an autonomous vehicle and uploading of the data from an automation computing system to a server and Walther’s upload of the data and distribution of the data to a testing computer system for processing with Kislovsky’s uploading of the data from one system to another so that the same data required for different functions in different systems can be shared (see at least Kislovsky Fig. 2 “risk regressor”, “trip classifier”, Fig. 3, “route optimizer”, “cost optimizer”)
Regarding claim 12, this claim is substantially similar to claim 2, and is, therefore, rejected in the same manner as has been set forth above in the rejection of claim 2. 

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes in view of Walther as applied to claims 1 and 11 above, and further in view of Ahearne et al (US 2021/0407224 A1), hereinafter referred to as “Ahearne”.
Regarding claim 3, Hayes in view of Walther teaches the method of claim 1 as shown above. Hayes further teaches completing a driving session of a test autonomous vehicle (see at least Hayes column 1, lines 34-35 “acquiring sensor data from a plurality of sensors of the autonomous vehicle”);
and storing the driving session data from the session data memory module to the computer of the drive site (see at least Hayes Fig. 7, “automation computing system”, “data collection module”, column 11, lines 61-66 “an exemplary method for value-based data transmission in an autonomous vehicle that includes acquiring 602 (e.g., by a data collection module 224 of an automation computing system 116) sensor data 603 from a plurality of sensors (e.g., sensors 212 of an autonomous vehicle 100)”, column 4, lines 48-50 “Further stored in RAM 206 is a data collection module 224 configured to process and/or store sensor data received from the one or more sensors 212.”).  
Hayes in view of Walther does not teach but Ahearne teaches removing a session data memory module from the test autonomous vehicle (see at least Ahearne [0024] “Other ICV operators may opt to physically remove and replace the vehicle data storage at the end of each testing cycle.”). 
Ahearne is considered analogous to the claimed invention because they are in the same field of vehicle testing (see MPEP 2141.05(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayes in view of Walther to include “removing a session data memory module from the test autonomous vehicle” as disclosed in Ahearne. At the time the application was filed, one of ordinary skill in the art would have been motivated to incorporate Hayes’ collection of data using an autonomous vehicle and uploading of the data from an automation computing system to a server and Walther’s upload of the data and distribution of the data to a testing computer system for processing with Ahearne’s disclosure of data stored in a physical storage which is removed from the vehicle because of the large amount of data collected and the slow speed at which the data would otherwise be transmitted virtually (see at least Ahearne [0024] “This approach may be beneficial when the speed of the data storage device on the ICV exceeds the speed of the uploading interface, or when the amount of data generated may result in an excessively long idle time in order to upload the data.”, see also Hayes column 1, lines 24-27 “Sensor-equipped vehicles, such as autonomous vehicles, may record a large amount of sensor data during operation. As the data size grows, the resources required to store and process the recorded sensor data increases.”)
Regarding claim 13, this claim is substantially similar to claim 3, and is, therefore, rejected in the same manner as has been set forth above in the rejection of claim 3.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes in view of Walther as applied to claims 4 and 14 above, and further in view of Krotosky (US 11206465 B1), hereinafter referred to as “Krotosky”.
Regarding claim 5, Hayes in view of Walther teaches the method of claim 4 as shown above. Hayes in view of Walther does not teach but Krotosky teaches deleting, by the virtual machine of the drive site, the driving session data from the network attached storage and/or the computer of the drive site (see at least Krotosky column 8 line 64-column 9 line “For example, the second model comprises a machine learning model, a deep learning model, or a neural network. The second model comprises a model trained using data representing use cases wherein it is desired to preserve or remove previously captured data. In 1502, the sampling rate of the previously stored data received is reduced. For example, a subset of the samples of the previously stored data are removed, the previously stored data is resampled to the reduced sample rate, etc.”).  
Krotosky is considered analogous to the claimed invention because they are in the same field of vehicle testing (see MPEP 2141.05(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayes in view of Walther to include “deleting, by the virtual machine of the drive site, the driving session data from the network attached storage and/or the computer of the drive site” as disclosed in Krotosky. At the time the application was filed, one of ordinary skill in the art would have been motivated to incorporate Hayes’ collection of data using an autonomous vehicle and uploading of the data from an automation computing system to a server and Walther’s upload of the data and distribution of the data to a testing computer system for processing with Krotosky’s adaptive methods to minimize data storage in order to prevent large amounts of data from unnecessarily being kept in storage (see at least Krotosky column 1, lines 9-24 “A vehicle event recorder typically includes a set of sensors, e.g., video recorders, audio recorders, accelerometers, gyroscopes, vehicle state sensors, global positioning system (GPS), etc., that report data, which is used to determine the occurrence of an anomalous event. Sensor data is then analyzed. The quality of the analysis depends in part on the quality of the recorded sensor data. For example, sensor data recorded at a higher sampling rate can produce a better quality of analysis. However, sensor data recorded at a higher sampling rate occupies too much of the data storage space within the vehicle event recorder, creating a trade-off problem where data should be recorded at a higher sample rate for better quality of analysis of a given anomalous event, but at a lower sample rate in order to save data storage space while there are no events occurring.”)
Regarding claim 15, this claim is substantially similar to claim 5, and is, therefore, rejected in the same manner as has been set forth above in the rejection of claim 5. 

Claims 6-9, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes in view of Walther as applied to claims 1, 11, and 17 above, and further in view of Moustafa (US 2022/0126864 A1), hereinafter referred to as “Moustafa”.
Regarding claim 6, Hayes in view of Walther teaches the method of claim 1 as shown above. Hayes in view of Walther do not teach but Moustafa teaches the driving session data comprises telemetry information measured during a test run of a test autonomous vehicle (see at least Moustafa Fig. 41, [0384] “FIG. 41 shows a variety of sensor inputs including non-line of sight, line of sight, vehicle state, and positioning. In particular, such inputs may be provided by … GPS, inertial, and telemetry 4154H”).  
Moustafa is considered analogous to the claimed invention because they are in the same field of vehicle testing (see MPEP 2141.05(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayes in view of Walther to include “the driving session data comprises telemetry information measured during a test run of a test autonomous vehicle” as disclosed in Moustafa. At the time the application was filed, one of ordinary skill in the art would have been motivated to incorporate Hayes’ collection of data using an autonomous vehicle and uploading of the data from an automation computing system to a server and Walther’s upload of the data and distribution of the data to a testing computer system for processing with Moustafa’s collection of telemetry information in order to determine the state of vehicle instruments and sensors (see at least Moustafa [0384] “Generally, sensor fusion involves evaluating all of the input data to understand the vehicle state, motion, and environment. A continuous loop may be used to predict the next operation of the vehicle, to display related information in an instrument cluster 4120 of the vehicle, and to send appropriate signals to vehicle control actuators 4130.”).
Regarding claim 7, Hayes in view of Walther teaches the method of claim 1 as shown above. Hayes in view of Walther do not teach but Moustafa teaches the driving session data comprises sensor data captured during a test run of a test autonomous vehicle (see at least Moustafa Fig. 2, Fig. 9, [0219] “Various sensors (e.g., 920, 925, 930, etc.) may be provided on the vehicle 105 to provide the data used by the autonomous driving pipeline”).  
Moustafa is considered analogous to the claimed invention because they are in the same field of vehicle testing (see MPEP 2141.05(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayes in view of Walther to include “the driving session data comprises sensor data captured during a test run of a test autonomous vehicle” as disclosed in Moustafa. At the time the application was filed, one of ordinary skill in the art would have been motivated to incorporate Hayes’ collection of data using an autonomous vehicle and uploading of the data from an automation computing system to a server and Walther’s upload of the data and distribution of the data to a testing computer system for processing with Moustafa’s collection of sensor data to be able to perform machine learning and anomaly detection and enhance the system’s intelligence during unknown situations after testing (see at least Moustafa [0603] “FIG. 85 depicts a system 8500 for anomaly detection in accordance with certain embodiments. The addition of an anomaly detector may enhance the intelligence of a system to enable reporting of unknown situations (e.g., time-based events) that would not have been detected previously. A new ML model based on an LSTM or GRU architecture (termed Smart Recurrent Unit (SRU) model 8502 herein) may be provided and used in conjunction with a standard LSTM or GRU model (“baseline model” 8504).”).
Regarding claim 8, Hayes in view of Walther teaches the method of claim 1 as shown above. Hayes in view of Walther do not teach but Moustafa teaches the work unit comprises a performing machine learning on sensor data of the driving session data (see at least Fig. 120B, [0125] “FIG. 120B depicts a machine learning algorithm to generate a context model in accordance with certain embodiments.”).  
Moustafa is considered analogous to the claimed invention because they are in the same field of vehicle testing (see MPEP 2141.05(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayes in view of Walther to include “the work unit comprises a performing machine learning on sensor data of the driving session data” as disclosed in Moustafa. At the time the application was filed, one of ordinary skill in the art would have been motivated to incorporate Hayes’ collection of data using an autonomous vehicle and uploading of the data from an automation computing system to a server and Walther’s upload of the data and distribution of the data to a testing computer system for processing with Moustafa’s performance of machine learning in order to enhance the system’s intelligence during unknown situations after testing (see at least Moustafa [0603] “FIG. 85 depicts a system 8500 for anomaly detection in accordance with certain embodiments. The addition of an anomaly detector may enhance the intelligence of a system to enable reporting of unknown situations (e.g., time-based events) that would not have been detected previously. A new ML model based on an LSTM or GRU architecture (termed Smart Recurrent Unit (SRU) model 8502 herein) may be provided and used in conjunction with a standard LSTM or GRU model (“baseline model” 8504).”).
Regarding claim 9,  Hayes in view of Walther teaches the method of claim 1 as shown above. Hayes in view of Walther do not teach but Moustafa teaches the work unit comprises a filtering operation of the driving session data (see at least Moustafa Fig. 132, [0139] “FIG. 132 shows a processing pipeline where data from multiple sensors is being combined by the filtering action.”).  
Moustafa is considered analogous to the claimed invention because they are in the same field of vehicle testing (see MPEP 2141.05(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayes in view of Walther to include “the work unit comprises a filtering operation of the driving session data” as disclosed in Moustafa. At the time the application was filed, one of ordinary skill in the art would have been motivated to incorporate Hayes’ collection of data using an autonomous vehicle and uploading of the data from an automation computing system to a server and Walther’s upload of the data and distribution of the data to a testing computer system for processing with Moustafa’s performance of data filtering in order to perform a number of necessary actions including suppressing noise, assessing the validity of the data, performing sensor fusion of data from a plurality of vehicle sensors (see at least Moustafa [0849] “In some cases, the filtering action may use a sensor noise model to properly account and suppress noise from the different types of sensors, camera and/or LIDAR.”, [0850] “The filter actions may also consider the validity of individual samples and may use a validity or occupancy map to indicate valid samples.”, [0853] “FIG. 132 shows a processing pipeline 13200 where data from multiple sensors is being combined by the filtering action.”).
Regarding claim 16, this claim is substantially similar to claim 6, and is, therefore, rejected in the same manner as has been set forth above in the rejection of claim 6.
Regarding claim 18, this claim is substantially similar to claim 8, and is, therefore, rejected in the same manner as has been set forth above in the rejection of claim 8.
Regarding claim 19, this claim is substantially similar to claim 9, and is, therefore, rejected in the same manner as has been set forth above in the rejection of claim 9.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes in view of Walther as applied to claims 1 11, and 17 above, and further in view of Hayes et al. (US 2021/0011908 A1), hereinafter referred to as “Hayes ‘908”.
Regarding claim 10, Hayes in view of Walther teach the method of claim 1 as shown above. Hayes in view of Walther does not teach but Hayes ‘908 teaches raw sensor data from driving sensor data of the driving session data is stored at the cloud-based storage location and removing any non-relevant information from the raw sensor data at the at least one research site (see at least Hayes ‘908 [0031] “The one or more filtering operations may comprise excluding one or more portions of sensor data from storage (e.g., in data storage 218). For example, one or more machine-learning models may be applied to one or more portions sensor data stored in volatile memory to determine whether or not to store the one or more portions of sensor data in data storage 218, or delete the one or more portions of the sensor data.”, [0033] “Where the one or more filtering operations are applied to stored sensor data (e.g., stored in data storage 218), applying the one or more filtering operations to the sensor data may comprise selecting at least a portion of the sensor data for transmission and/or deleting another portion of the sensor data, thereby excluding it from transmission.”).
Hayes ‘908 is considered analogous to the claimed invention because they are in the same field of vehicle testing (see MPEP 2141.05(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayes in view of Walther to include “raw sensor data from driving sensor data of the driving session data is stored at the cloud-based storage location and removing any non-relevant information from the raw sensor data at the at least one research site” as disclosed in Hayes ‘908. At the time the application was filed, one of ordinary skill in the art would have been motivated to incorporate Hayes’ collection of data using an autonomous vehicle and uploading of the data from an automation computing system to a server and Walther’s upload of the data and distribution of the data to a testing computer system for processing with Hayes ‘908’s selective storing or deleting of sensor data in order to prevent unnecessary and burdensome storage of data (see at least Hayes ‘908 [0003] “[0003] Automated vehicles may record a large amount of sensor data during operation. As the data size grows, the resources required to store and process the recorded sensor data increases. Moreover, the recorded data may include large amounts of data that provide little to no value in their subsequent analysis.”, [0035] “Accordingly, portions of stored sensor data may be filtered (e.g., reduced in data size through resampling or compression, or deleted) to free up the amount of used storage.”
Regarding claim 20, this claim is substantially similar to claim 10, and is, therefore, rejected in the same manner as set forth in the rejection of claim 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hou et al. (US 2020/0208995 A1) teaches a system and method for loading and tracking maps on a vehicle. Levinson et al. (US 10496766) teaches a simulation system and method for autonomous vehicles. Lundsgaard (US 10118628 B2) teaches a data processing system for guidance, control, and testing autonomous vehicle features and driver response. Nayak (US 2020/0202730) teaches a smart drive testing for mobile network and radio frequency verification. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN B WARD whose telephone number is (571)272-3947. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.B.W./Examiner, Art Unit 3667    

/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667